Name: Commission Regulation (EC) No 1366/97 of 16 July 1997 amending Regulation (EC) No 1261/96 establishing the forecast supply balance for the Canary Islands as regards wine products qualifying under the specific arrangements provided for in Articles 2 to 5 of Council Regulation (EEC) No 1601/92
 Type: Regulation
 Subject Matter: economic policy;  trade;  cooperation policy;  beverages and sugar;  regions of EU Member States
 Date Published: nan

 No L 188/8 I EN I Dfficial Journal of the European Communities 17 . 7 . 97 COMMISSION REGULATION (EC) No 1366/97 of 16 July 1997 intending Regulation (EC) No 1261/96 establishing the forecast supply balance for the Canary Islands as regards wine products qualifying under the specific arrangements provided for in Articles 2 to 5 of Council Regulation (EEC) No L601 /92 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ('), as last amended by Regulation (EC) No 2348 /96 (2), and in particular Articles 2, 3 (4) and 4 (4) thereof, Whereas Commission Regulation (EC) No 1261 /96 (-1), as last amended by Regulation (EC) No 327/97 (4), fixes the quantities of the forecast supply balance for wine products qualifying for Community aid for the period 1 July 1996 to 30 June 1997; Whereas the quantities of the forecast supply balance fixed for the period 1 July 1996 to 30 June 1997 should be renewed to continue supplies, taking account of the special situation of production in the Canary Islands; whereas the aid for the supply to the Canary Islands should also be fixed at the amounts given in Annex II, :aking account of the quotations or prices for the said ivine products in the European part of the Community ind on the world market; Whereas the measures provided for in this Regulation are n accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 \nnexes I and II to Regulation (EC) No 1261 /96 are lereby replaced by the Annexes hereto. Article 2 rhis Regulation shall enter into force on the third day Allowing its publication in the Official Journal of the European Communities. [t shall aoolv with effect from 1 Tulv 1 997 . rhis Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 July 1997 . For the Commission Franz FISCHLER A4Ptn hpr n-f thp (^nmmirsinrt C ) OJ No L 173, 27 . 6 . 1992, p . 13 . [2) OJ No L 320 , 11 . 12. 1996, p. 1 . P) OJ No L 163, 2 . 7 . 1996, p . 15 . f4) O I No L 55, 25 . 2. 1997, p . 1 . 17. 7 . 97 PENH  ¡racial Journal 01 the buropean Communities IN O 1_ I00/7 ANNEX 1 WINE PRODUCTS Forecast supply balance for the Canary Islands (1 July 1997 to 30 June 1998 ) CN code Description Quantity(hectolitres) ex 2204 21 79 ex 2204 21 80 ex 2204 21 83 ex 2204 21 84 ex 2204 29 62 ex 2204 29 64 ex 2204 29 65 ex 2204 29 71 ex 2204 29 72 ex 2204 29 75 ex 2204 29 83 ex 2204 29 84 Wines :  originating in third countries : wines bearing only the name of the country of origin with no other indication or geographical designation  originating in the Community: table wine within the meaning of point 13 of Annex I to Regulation (EEC) No 822/87 Wines :  originating in third countries : wines bearing only the name of the country of origin with no other indication or geographical designation  originating in the Community: table wine within the meaning of point 13 of Annex I to Regulation (EEC) No 822/87 &gt; 115 500 4 \ &gt; 1 29 500 i Total 245 000 No L 188 / 10 ran Official Journal of the European Communities 17 . 7. 97 ANNEX II \id granted in respect of the products listed in Annex I 'ecu/hi) Product code Aid applicable to products coming from the Community 2204 21 79 9120 4,782 2204 21 79 9220 4,782 2204 21 79 9180 9,743 2204 21 79 9280 11,407 2204 21 79 9910 4,782 2204 21 80 9180 10,595 2204 21 80 9280 12,405 2204 21 83 9120 4,782 2204 21 83 9180 13,308 2204 21 84 9180 14,473 2204 29 62 9120 4,782 2204 29 62 9220 4,782 2204 29 62 9180 9,743 2204 29 62 9280 11,407 2204 29 62 9910 4,782 2204 29 64 9120 4,782 2204 29 64 9220 4,782 2204 29 64 9180 9,743 2204 29 64 9280 11,407 2204 29 64 9910 4,782 2204 29 65 9120 4,782 2204 29 65 9220 4,482 2204 29 65 9180 9,743 2204 29 65 9280 11,407 2204 29 65 9910 4,782 2204 29 71 9180 10,595 2204 29 71 9280 12,405 2204 29 72 9180 10,595 2204 29 72 9280 12,405 2204 29 75 9180 10,595 2204 29 75 9280 12,405 2204 29 83 9120 4,782 2204 29 83 9180 13,308 2204 29 84 9180 14,473